DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/17/2020 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
In claim 1, line 7, and claim 20, line 8, it is that suggested that the limitation recites “wherein the reflector” should be changed to –wherein the reflector element-- to make it clearer and to avoid antecedence basis.
In claims 2-19, line 1, it is suggested that the limitation recites “The system” should be changed to –The broadband source-- to make it clearer and to avoid antecedence basis.
In claim 21, line 1, it is suggested that the limitation recites “A method comprising” should be changed to –A method for generating illuminating broadband via a broadband light source comprising-- to make it clearer.
In claim 21, line 2, it is suggested that the limitation recites “rotating a rotatable gas containment structure about an axis” should be changed to --rotating a rotatable gas containment structure, by a rotational drive system, about an axis-- to make it clearer.
In claim 21, line 3, it is suggested that the limitation recites “generating pump illumination” should be changed to --generating pump illumination by a pump source-- to make it clearer.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S Publication No. 20120050706 A1) in view of Applicant's Admitted Prior Art (hereinafter referred as AAPA).
Regarding claims 1 and 21, Levesque discloses a broadband source and a method (which is a source-collector module for generating a laser-produced plasma that emits EUV radiation, see fig. 1-10) comprising: 
a rotatable gas containment structure (which is a rotatable containment vessel 170) for containing a gas (see fig. 5A-5B, paragraph [0037]); 
a rotational drive system (which is a rotation drive unit 196) configured to rotate the rotatable gas containment structure (170) about an axis (see fig. 5A-5B, paragraph [0040]); 
a pump source configured to generate pump illumination (which is a light source portion 41 configured to generate a laser beam 13, see fig. 4, paragraph [0032]).
Levesque does not explicitly disclose a reflector element configured to direct a portion of the pump illumination into the gas to sustain a plasma, wherein the reflector is configured to collect at least a portion of broadband light emitted from the plasma.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the reflector element as taught by Levesque with the reflector as taught by AAPA in order to direct a portion of the pump illumination into the gas to sustain a plasma and to collect at least a portion of broadband light emitted from the plasma (see paragraph [0022] of the specification by AAPA).
Regarding claim 2, Levesque in view of AAPA discloses the system of claim 1, wherein the rotational drive system (196) is configured to rotate the rotatable gas containment structure (170) about a horizontal axis (see paragraph [0037] and [0040] by Levesque).
Regarding claim 3, Levesque in view of AAPA discloses the system of claim 2, wherein the reflector element is oriented such that a reflective surface of the reflector element receives the pump illumination along a horizontal direction (see paragraph [0032] by Levesque).
Regarding claim 4, Levesque in view of AAPA discloses all the limitations of the system of claim 1, wherein the rotational drive system is configured to rotate the 
However, Levesque further discloses Controller 200 also sends a control signal S3 to rotation drive unit 196 to initiate the rotation of rotatable condensation surface 170. This rotation causes frozen Xenon band 132F to rotate as well, so that the frozen Xenon continually passes by aperture 164 (i.e., frozen Xenon band 132F rotates through irradiation location 158, with a portion of the band always residing at the irradiation location). Example rotational speeds of containment vessel 170 are typically 60 to 100 rpm, designed to present a fresh ice surface to a 1 KHz laser pulse 13 (see paragraph [0045] by Levesque).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the rotation drive system as taught by Levesque in view of AAPA configured to rotate the rotatable gas containment structure at a rotational speed sufficient to suppress a plume of the plasma, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 5, Levesque in view of AAPA discloses the system of claim 1, wherein the rotational drive system is configured to rotate the rotatable gas containment structure sufficient to a produce a rotationally symmetric temperature distribution in the plasma (see paragraph [0047] by Levesque).
Regarding claims 6-8, Levesque in view of AAPA discloses the system of claim 1, wherein the rotational drive system is configured to rotate the rotatable gas containment structure at a rotational speed between 10 and 20,000 RPM; wherein the 
Regarding claim 9, Levesque in view of Bezel discloses the system of claim 1, wherein the reflector element comprises an elliptical or parabolical reflector element (which is an elliptical reflector element 106, see fig. 1 of prior art and paragraph [0022] of the specification by AAPA).
Regarding claims 10 and 11, Levesque in view of AAPA discloses the system of claim 1, wherein the rotational drive system (190) comprises: a motor; and a shaft, wherein the shaft is coupled to the rotatable gas containment structure and the motor is configured to rotate the rotatable gas containment structure via the shaft; and wherein the shaft passes through an open access hole of the reflector element (see fig. 5B, paragraph [0037], [0040]-[0041], and [0045] by Levesque).
Regarding claims 12 and 13, Levesque in view of AAPA discloses the system of claim 1, wherein the pump source comprises: one or more lasers; and wherein the pump source comprises: at least one of an infrared laser, a visible laser, or an ultraviolet laser (which is a light source portion 41 configured to generate a laser beam 13, see fig. 4, and paragraph [0032] by Levesque).
Regarding claim 14, Levesque in view of AAPA discloses the system of claim 1, wherein the reflector element is configured to collect at least one of broadband UV, VUV, or DUV light from the plasma (see abstract, and paragraph [0010] by Levesque).
Regarding claim 15, Levesque in view of AAPA discloses the system of claim 1, wherein the gas comprises: at least one of argon, krypton, xenon, neon, nitrogen, or oxygen (see paragraph [0035]-[0037] by Levesque).
Regarding claim 16, Levesque in view of AAPA discloses the system of claim 1, wherein the rotatable gas containment structure comprises: at least one of a plasma bulb, a plasma cell, or a plasma chamber (see paragraph [0038]-[0040] by Levesque, or paragraph [0022] of the specification by AAPA).
Regarding claim 17, Levesque in view of AAPA discloses the system of claim 1, wherein the rotatable gas containment structure comprises: a plasma chamber, wherein the reflector element is configured as a wall of the plasma chamber (see paragraph [0038]-[0040] by Levesque).
Regarding claim 18, Levesque in view of AAPA discloses the system of claim 1, further comprising: one or more additional collection optics configured to direct a broadband light output from the plasma to one or more downstream applications (see paragraph [0072] and claim 13 by Levesque, or the broadband light 115 emitted from the plasma 110 may be collected via one or more additional optics (e.g., a cold mirror 112) for one or more downstream applications (e.g., inspection, metrology, or lithography), see paragraph [0022] of the specification by AAPA).
Regarding claim 19, Levesque in view of AAPA discloses the system of claim 18, wherein the one or more downstream applications comprises at least one of .
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S Publication No. 20120050706 A1) in view of Applicant's Admitted Prior Art (hereinafter referred as AAPA), and further in view of Bykanov et al. (U.S Publication No. 20150076359 A1).
Regarding claim 20, Levesque discloses a characterization system comprising: 
a broadband illumination source (which is a source-collector module for generating a laser-produced plasma that emits EUV radiation, see fig. 1-10) comprising: 
a rotatable gas containment structure (which is a rotatable containment vessel 170) for containing a gas (see fig. 5A-5B, paragraph [0037]); 
a rotational drive system (which is a rotation drive unit 196) configured to rotate the rotatable gas containment structure (170) about an axis (see fig. 5A-5B, paragraph [0040]); 
a pump source configured to generate pump illumination (which is a light source portion 41 configured to generate a laser beam 13, see fig. 4, paragraph [0032]).
Levesque does not explicitly disclose a reflector element configured to direct a portion of the pump illumination into the gas to sustain a plasma, wherein the reflector is configured to collect at least a portion of broadband light emitted from the plasma; and a set of illumination optics configured to direct broadband light from the broadband 
AAPA discloses figure 1 is a schematic illustration of a conventional LSP broadband light source 100. The broadband light source 100 includes a pump source 102 configured to generate pump illumination 104 and an elliptical reflector element 106 configured to direct a portion of the pump illumination 104 to a gas contained in gas containment structure 108 to ignite and/or sustain a plasma 110. The elliptical reflector element 106 is configured to collect a portion of broadband light 115 emitted from the plasma 110 (see fig. 1 of prior art and paragraph [0022] of the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the reflector element as taught by Levesque with the reflector as taught by AAPA in order to direct a portion of the pump illumination into the gas to sustain a plasma and to collect at least a portion of broadband light emitted from the plasma (see paragraph [0022] of the specification by AAPA). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the reflector element as taught by Levesque with the reflector element as taught by AAPA having a set of illumination optics configured to direct broadband light from the broadband illumination source to one or more samples; a set of collection optics configured to collect light emanating from the one or more samples, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to incorporate a detector as taught by Bykanov into the system as taught by Levesque in view of AAPA in order for the set of projection optics configured to receive illumination from the surface of the one or more specimens and direct the illumination from the one or more specimens to the detector, and the control system for receiving and/or analyzing the measurement results from the detector (see paragraph [0097] by Bykanov).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        03/24/2022